DETAILED ACTION

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s RCE filed on 02/07/2022 has been reviewed by the examiner in view of prior art of records Price (US 2016/0029137 A1), and the prior art of records Price fails to teach the cited claim limitations of “an electrically conductive coil coupled to the diaphragm and configured to generate a second magnetic field that interacts with the first magnetic field emitted by the first permanent magnet to induce oscillation of the diaphragm”. Prior art Price teaches a headphone having an ear-cup housing and an audio driver disposed at least partially within the ear cup housing. The audio driver includes driver housing and a diaphragm suspended from the driver housing. One of a magnet and a coil is carried on a back side of the diaphragm, and another of the magnet and the coil is carried by the driver housing behind the diaphragm. The magnet and coil are magnetically coupled with one another such that electrical current flowing through the coil generates a magnetic force acting on the diaphragm through the magnet or coil carried on the back side of the diaphragm. However, prior art Price fails to teach the cited claim limitations of “an electrically conductive coil coupled to the diaphragm and configured to generate a second magnetic field that interacts with the first magnetic field emitted by the first permanent magnet to induce oscillation of the diaphragm”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 9, 2022
/SIMON KING/Primary Examiner, Art Unit 2653